DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/30/2021 has been entered. Applicant’s amendment to claim 7 has overcome the 35 USC § 112(b) rejection previously presented in the Non-Final Office Action mailed 12/30/2020. Therefore, the rejections of claim 7, as well as its dependent claims 9-13, are hereby withdrawn. The rejection to claim 8 under 35 USC § 112(b) is withdrawn, since Applicant’s amendments cancelled claim 8 rendering the rejection moot.
Claim status
Claims 1 – 7, 9 – 17 and 19 – 23 remain pending
Claims 7 and 14 are amended
Claims 8 and 18 are cancelled
The amendments and Applicant’s Arguments/Remarks filed on 06/30/2021, have been considered by the Examiner and found not persuasive. Therefore, the rejections to claims 1, 7 and 20 mailed in the Non-Final Action mailed 12/30/2020, are hereby sustained. In view of the amendment to claim 14 filed on 3/22/2021, the new grounds of rejections presented in this Final Office Action are necessitated by the amendment. 
See the response to arguments section for a discussion of Applicant’s arguments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 11, 13 and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US Publication 2011/0039049 A1), in view of Check et al. (US Pat. 6,489,595 B1; Check).
Regarding claim 1, Chow discloses a method for forming a skin-foam architecture for a seating – Chow’s [0001]; “molded foam articles including a skin and a formed core, such as seat,” the method comprising: 
130) into a first portion of a tool – Chow’s [0041] discloses “an upper mold 310 (first portion of the tool), a lower mold 320 and a mold core 330”; (see Fig. 15, wherein the rigid insert 130 is loaded onto upper mold 310, and Chow’s [0044]), 
applying and curing a skin (120) on a second portion (320) of the tool – Chow’s [0043]; “to form the skin, liquid polyurethane is introduced into the molding cavity of the lower mold, the molds are then close, causing the liquid to fill the gap between the molds, forming  a soft skin upon curing the compressed foaming material,”  
the skin including a first layer (first skin, 120) (see Chow’s [0042]); 
mating the first and second portions of the tool; and introducing foam between the mated first and second portions of the tool – Chow’s [0044] discloses “After the insert has been attached to the upper mold, and the upper and lower molds closed (mating), core-forming foaming agent is delivered into the molding cavity and then cured to form a resilient foamed core with an open cell structure.”
	Chow is silent to laminating a mesh under the skin, attaching and curing a foam layer under the mesh and the skin, and that the skin includes a second layer under the first layer. 
In the same field of endeavor of molded foam articles, Check – directed to vehicle seats – discloses a vehicle seat in which the trim cover is integrally affixed to a foam cushion member (Check Col. 1, lines 5 – 10). Check discloses that “Seats provided for vehicles used for material handling, earthmoving, or lawn cutting are normally fabricated utilizing an in-mold forming process to reduce the cost of the seat. This type of process provides a seat having a core made of a plastic foam, such as polyurethane foam, that is 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow’s method for forming a skin-foam architecture for a seating, so that a mesh is laminating under the skin, attaching and curing a foam layer under the mesh and the skin, and that the skin includes a second layer under the first layer, as taught by Check. 
One of ordinary skill in the art would have been motivated to modify Chow’s method for forming a skin-foam architecture for a seating, in order to provide the seat of Chow with heating capabilities, wherein there is no feel of the resistance wires 38 or of the heating element 16 through the person's buttocks when seating, as taught by Check (Col. 5, l. 49 – 60 and Col. 7, l. 20 – 27). 

Regarding claim 2, Chow/Check discloses the method of claim 1, wherein the mesh comprises conductive material (“heating element,” 16) – Check’s Col. 8, lines 23 – 26; “Also, rather than using resistance wires, one could substitute electrically conductive pure carbon elements which could be secured to the upper surface 34 of the carrier member 32.”

Regarding claim 3, Chow/Check discloses the method of claim 1, wherein applying the skin includes spraying material on the second portion of the tool – Chow’s [0002]; “Traditionally, foamed articles comprising an outer skin can be formed by first forming a polyurethane skin by spraying and then forming a foamed polyurethane core by "water blowing".” Chow’s [0011-12]; “According to another aspect of the present invention, there is provided a process of forming a foam article by molding on molds which comprises an upper mold, a lower mold and a mold core, the upper and lower molds collectively defining a molding cavity for receiving the mold core, the mold core being arranged to form a skin upon closure of the upper and lower molds and when the molding cavity is filled with a skin forming agent, the process comprising: delivering a skin forming agent into the molding cavity.”

Regarding claim 5, Chow/Check discloses the method of claim 1, wherein the second layer (second skin, Check’s 70) is made of polyurethane (see Check’s Col. 5, l. 4 – 13). 

Regarding claim 6, Chow/Check discloses the method of claim 1, wherein attaching the foam layer includes any one of spraying or pouring the foam layer onto the laminated mesh and the skin – Check’s Col. 5, lines 38 – 42. 

Regarding claim 7, Chow discloses a method for forming a skin-foam architecture for a seating – Chow’s [0001]; “molded foam articles including a skin and a formed core, such as seat,”, the method comprising: 
loading a backing cover (“a rigid insert,” 130) into a first portion of a tool – Chow’s [0041] discloses “an upper mold 310 (first portion of the tool), a lower mold 320 and a mold core 330”; (see Fig. 15, wherein the rigid insert 130 is loaded onto upper mold 310, and Chow’s [0044]), 
120) on a second portion (320) of the tool – Chow’s [0043]; “to form the skin, liquid polyurethane is introduced into the molding cavity of the lower mold, the molds are then close, causing the liquid to fill the gap between the molds, forming  a soft skin upon curing the compressed foaming material,”  
the skin including a first layer (first skin, 120), 
mating the first and second portions of the tool; and introducing foam between the mated first and second portions of the tool – Chow’s [0044] discloses “After the insert has been attached to the upper mold, and the upper and lower molds closed (mating), core-forming foaming agent is delivered into the molding cavity and then cured to form a resilient foamed core with an open cell structure.”
Chow is silent to laminating and curing a comfort pad having conductive material under the skin, and that the skin includes a second layer under the first layer.

In the same field of endeavor of molded foam articles, Check – directed to vehicle seats – discloses a vehicle seat in which the trim cover is integrally affixed to a foam cushion member (Check Col. 1, lines 5 – 10). Check discloses “Seats provided for vehicles used for material handling, earthmoving, or lawn cutting are normally fabricated utilizing an in-mold forming process to reduce the cost of the seat. This type of process provides a seat having a core made of a plastic foam, such as polyurethane foam, that is bonded to an outer decorative cover sheet or skin during the molding process (Col. 1, lines 29 – 38).  Check further discloses that the seat cushion member includes a heating element 16  embedded within the foam core portion 20 of the seat cushion member 12 in the area of the buttocks support portion 18, and comprises a carrier member 32  in the 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow’s method for forming a skin-foam architecture for a seating, so that a comfort pad having conductive material is laminated and cure under the skin, and that the skin includes a second layer under the first layer, as taught by Check. 
One of ordinary skill in the art would have been motivated to modify Chow’s method for forming a skin-foam architecture for a seating, in order to provide the seat of Chow with heating capabilities, wherein there is no feel of the resistance wires 38 or of the heating element 16 through the person's buttocks when seating, as taught by Check (Col. 5, l. 49 – 60 and Col. 7, l. 20 – 27).

Regarding claim 8, Chow/Check discloses the method of claim 7, wherein the comfort pad comprises conductive material (“heating element,” 16 embedded between carrier member 32 and ) – Check’s Col. 8, lines 23 – 26; “Also, rather than using resistance wires, one could substitute electrically conductive pure carbon elements which could be secured to the upper surface 34 of the carrier member 32.”

Regarding claim 9, Chow/Check discloses the method of claim 7, wherein applying the skin includes spraying and curing the first layer (Check’s 24) of the skin – see Chow’s [0043] and [0002] discloses; “Traditionally, foamed articles comprising an outer skin can be formed by first forming a polyurethane skin by spraying and then forming a foamed polyurethane core by "water blowing".” Chow’s [0011-12]; “According to another aspect of the present invention, there is provided a process of forming a foam article by molding on molds which comprises an upper mold, a lower mold and a mold core, the upper and lower molds collectively defining a molding cavity for receiving the mold core, the mold core being arranged to form a skin upon closure of the upper and lower molds and when the molding cavity is filled with a skin forming agent, the process comprising: delivering a skin forming agent into the molding cavity.”

Regarding claim 10, Chow/Check discloses the method of claim 9. However, Chow/Check’s method of applying the skin which includes spraying and curing a second layer of the skin is done before the lamination (note that Check discloses that the adhesive layer 58 can also be applied using a spray gun – Col. 8, lines 12 – 13), of the comfort pad (see Check’s Col. 5, lines 23 – 27), not “after or during lamination of the comfort pad,” as claimed. Additionally, since Check’s methods of laminating the comfort pad to the second layer of the skin is done without curing the polyurethane, one of ordinary skill in the art would expect that there would be no change in the polymer if done afterwards. 
However, it would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Chow/Check’s method so that applying the skin includes spraying and curing the second layer of the skin after or during lamination of the comfort pad, since “the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes.” (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)). See MPEP § 2144.04 (IV)(C).

Regarding claim 11, Chow/Check discloses the method of claim 7, wherein the lamination of the comfort pad includes attaching the comfort pad to the cured second layer of the skin using an adhesive (see Check’s Col. 5, lines 23 – 27).

Regarding claim 13, Chow/Check discloses the method of claim 7, wherein the second layer (second skin) is made of polyurethane (see Chow’s [0042 – 43]).

Regarding claim 20, Chow discloses a method for forming a skin-foam architecture for a seating – Chow’s [0001]; “molded foam articles including a skin and a formed core, such as seat,” the method comprising: 

loading a backing cover (“a rigid insert,” 130) into a first portion of a tool – Chow’s [0041] discloses “an upper mold 310 (first portion of the tool), a lower mold 320 and a mold core 330”; (see Fig. 15, wherein the rigid insert 130 is loaded onto upper mold 310, and Chow’s [0044]),
mating the first and second portions of the tool – Chow’s [0044] discloses “After the insert has been attached to the upper mold, and the upper and lower molds closed (mating), core-forming foaming agent is delivered into the molding cavity and then cured to form a resilient foamed core with an open cell structure.”
Chow is silent to laminating a comfort pad to an A-surface film, and inserting the laminated comfort pad and the A-surface film into a second portion of the tool. 
However, Check discloses: loading an A-surface trim (70, a preformed flat sheet having the finish configuration of the seat) into a second portion of the tool (Check’s Col. 5, lines 4 – 9), wherein the A-surface trim includes a plurality of trim pieces (sheet 70 “In this manner, the cover sheet 24 of the seat cushion member 12 is provided as an integral part of the sheet 70” – analogous to the claimed “laminating a comfort pad to an A-surface film, and inserting the laminated comfort pad and the A-surface film into a second portion of the tool”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow’s method for forming a skin-foam architecture for a seating, so that a comfort pad is laminated to an A-surface film, and inserting the laminated comfort pad and the A-surface film into a second portion of the tool, as taught by Check. 
One of ordinary skill in the art would have been motivated to modify Chow’s method for forming a skin-foam architecture for a seating, in order to provide the seat of Chow with heating capabilities, wherein there is no feel of the resistance wires 38 or of the heating element 16 through the person's buttocks when seating, as taught by Check (Col. 5, l. 49 – 60 and Col. 7, l. 20 – 27).

Regarding claim 21, Chow/Check discloses the method of claim 20, wherein the comfort pad comprises conductive material (Check’s Col. 4, lines 55 – 58; “the heating element 16 described above and as seen in FIG. 2 is embedded within the foam core portion 20 of the seat cushion member 12 closely adjacent to the inner surface 22 of the cover sheet 24,” and Check’s Col. 5, lines 7 – 9; “In this manner, the cover sheet 24 of the seat cushion member 12 is provided as an integral part of the sheet 70”.

Regarding claim 22, Chow/Check discloses the method of claim 20, further including bending edge portions the A-surface film prior to inserting into the second portion of the tool (see Check’s Fig. 6 and Col. 5, lines 14 – 20).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Check, as applied to claim 1, and further in view of Burch (US Publication 2008/0143157 A1).
Regarding claim 4, Chow/Check, discloses the method of claim 1. However, Chow/Check is silent to, wherein the first layer is made of UV resistant A-surface polyurethane.
In the same field of endeavor of vehicle seats, Burch discloses a school bus seat, namely, the seat bottom and the seat back, manufactured by adhering an elastomeric skinned foam directly to a substrate, wherein a mold is first coated by spraying an elastomer skin on the interior, next, the seat bottom or the seat back are inserted into the mold and positioned and held properly, then a polyurethane foam is blown into the cavity between the seat bottom or the seat back and the elastomeric coated mold [0018]. Burch further discloses that the elastomer skin foam is sprayed on the interior of the mold surface, and a polyurethane foam is blown into the cavity to form the cushion [0019], the urethane spray aromatic urethane elastomer skin provides a flexible, water resistant covering for seats in place of leather and vinyl, providing a simpler method of application and assembly than leather and vinyl, the aromatic structure found in this system provides 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow/Check method for forming a skin-foam architecture for a seating, wherein the first layer is made of UV resistant A-surface polyurethane, since Burch teaches that polyurethane elastomer skins provides UV protection and readily forms multi-tone surfaces [0023].

Regarding claim 12, Chow/Check discloses the method of claim 7. However, Chow/Check is silent to, wherein the first layer is made of UV resistant A-surface polyurethane.
In the same field of endeavor of vehicle seats, Burch discloses a school bus seat, namely, the seat bottom and the seat back, manufactured by adhering an elastomeric skinned foam directly to a substrate, wherein a mold is first coated by spraying an elastomer skin on the interior, next, the seat bottom or the seat back are inserted into the mold and positioned and held properly, then a polyurethane foam is blown into the cavity between the seat bottom or the seat back and the elastomeric coated mold [0018]. Burch further discloses that the elastomer skin foam is sprayed on the interior of the mold surface, and a polyurethane foam is blown into the cavity to form the cushion [0019], the urethane spray aromatic urethane elastomer skin provides a flexible, water resistant covering for seats in place of leather and vinyl, providing a simpler method of application and assembly than leather and vinyl, the aromatic structure found in this system provides 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow/Check method for forming a skin-foam architecture for a seating, wherein the first layer is made of UV resistant A-surface polyurethane, since Burch teaches that polyurethane elastomer skins provides UV protection and readily forms multi-tone surfaces [0023].

New Grounds of Rejection

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US Publication 2011/0039049 A1), in view of Check et al. (US Pat. 6,489,595 B1; Check).
Regarding claim 14, Chow discloses a method for forming a skin-foam architecture for a seating – Chow’s [0001]; “molded foam articles including a skin and a formed core, such as seat,” the method comprising: 
loading a backing cover (“a rigid insert,” 130) into a first portion of a tool – Chow’s [0041] discloses “an upper mold 310 (first portion of the tool), a lower mold 320 and a mold core 330”; (see Fig. 15, wherein the rigid insert 130 is loaded onto upper mold 310, and Chow’s [0044]),
mating the first and second portions of the tool – Chow’s [0044] discloses “After the insert has been attached to the upper mold, and the upper and lower molds closed (mating), core-forming foaming agent is delivered into the molding cavity and then cured to form a resilient foamed core with an open cell structure.”
Chow is silent to loading an A-surface trim into a second portion of the tool, wherein the A-surface trim includes a plurality of trim pieces, applying and curing a skin on portions of the A-surface trim, the skin including a first layer, and a second layer under the first layer.
However, Check discloses: loading an A-surface trim (70, a preformed flat sheet having the finish configuration of the seat) into a second portion of the tool (Check’s Col. 5, ll. 4–9), wherein the A-surface trim includes a plurality of trim pieces (sheet 70 includes cover sheet 24, see Fig. 6), applying and curing a skin on portions of the A-surface trim (Check’s Col. 5, ll. 4–9). Check further discloses the cover sheet 24 (analogous to the claimed “a skin”), can be a fabric material (analogous to the claimed “a first layer”) having a plastic backing (analogous to the claimed “a second layer under the first layer”), so as to render it impermeable to the foam material which will constitute the core portion 20 of the seat cushion 12. (Col. 3, ll. 39-62). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow’s method for forming a skin-foam architecture for a seating, so that an A-surface trim is loaded into a second portion of the tool, wherein the A-surface trim includes a plurality of trim pieces, and applying and curing a skin on portions of the A-surface trim, the skin including a first layer, and a second layer under the first layer, as taught by Check. 
One of ordinary skill in the art would have been motivated to modify Chow’s  method for forming a skin-foam architecture for a seating, in order to provide the seat of 

Regarding claim 15, Chow/Check discloses the method of claim 14, wherein the A-surface trim (70) comprises conductive material (16) (Check’s Col. 4, lines 55 – 58; “the heating element 16 described above and as seen in FIG. 2 is embedded within the foam core portion 20 of the seat cushion member 12 closely adjacent to the inner surface 22 of the cover sheet 24,” and Check’s Col. 5, lines 7 – 9; “In this manner, the cover sheet 24 of the seat cushion member 12 is provided as an integral part of the sheet 70”.

Claims 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Check, as applied to claim 14, and further in view of Linderoth (US Pat. 3,864,206).
Regarding claim 16, Chow/Check discloses the method of claim 14. Chow/Check is silent to the method further including holding the plurality of trim pieces in place by applying a pressure through multiple channels provided in the second portion of the tool.

In the same field of endeavor of methods of producing shaped articles, Linderoth discloses a method of producing dimensionally accurate, structurally supported, shaped articles (Abstract), wherein a manifold 28 communicates perforation on a bottom wall 12 of a housing (mold) 10, in order to hold the material to be shaped along  forming mold 18 (Col. 4, lines 59 – 64). Linderoth discloses that when the material is present in the Linderoth discloses that the forming material may include any low-density material, such as suitable foam plastic material, e.g. urethane or the like (Col. 5, lines 30 – 40). Furthermore, Linderoth discloses that the principles of his invention may be applied shaped articles formed by other means, such as dry spraying onto a shaped mold, obtaining superior results from both an economical and structural standpoint when the method is performed with the shaping material in the wet state (Col. 6, lines 52 – 63).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow/Check’s method to include holding the plurality of trim pieces in place by applying a pressure through multiple channels provided in the second portion of the tool, as taught by Linderoth. 
One of ordinary skill in the art would have been motivated to pursue the modification of Chow/Check’s method by providing at least one of the first or second portions of the tool with a manifold in communication by perforations on a bottom wall of a housing (mold/tool), in order to hold the material to be shaped along the forming mold, since Linderoth teaches that dimensionally accurate, structurally supported, shaped articles with superior results are obtained from both an economical and structural standpoint with his method (Col. 6, lines 52 – 63). 

Regarding claim 17, Chow/Check/Linderoth discloses the method of claim 14, wherein each of the plurality of trim pieces (Check’s 70, 22, 24) includes a comfort pad (Check’s 32).

Regarding claim 18, Chow/Check/Linderoth discloses the method of claim 14, wherein the skin includes a first layer (Check’s 24) and a second layer (Check’s 22). Check further discloses the cover sheet 24 (analogous to the claimed “a skin”), can be a fabric material (analogous to the claimed “a first layer”) having a plastic backing (analogous to the claimed “a second layer under the first layer”), so as to render it impermeable to the foam material which will constitute the core portion 20 of the seat cushion 12. (Col. 3, ll. 39-62).

Regarding claim 19, Chow/Check/Linderoth discloses the method of claim 14, wherein the skin is applied at edges of the A-surface trim (see Check’s Fig. 6, for example).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Check, as applied to claim 20, and further in view of Linderoth (US Pat. 3,864,206).
Regarding claim 23, Chow/Check discloses the method of claim 20. However, Chow/Check is silent to the method further including holding the A-surface film in place by applying a pressure through multiple channels provided in the second portion of the tool.

In the same field of endeavor of methods of producing shaped articles, Linderoth discloses a method of producing dimensionally accurate, structurally supported, shaped articles (Abstract), wherein a manifold 28 communicates perforation on a bottom wall 12 of a housing (mold) 10, in order to hold the material to be shaped along  forming mold 18 (Col. 4, lines 59 – 64). Linderoth discloses that when the material is present in the forming mold, a negative pressure is supplied to manifold 28 in order to draw the forming material onto the forming surface of mold 18 (analogous to the claimed “holding the plurality of trim pieces in place by applying a pressure through multiple channels provided in the second portion of the tool”) (Col. 4, lines 65 – 67, cont. in Col. 5, line 1). Linderoth discloses that the forming material may include any low-density material, such as suitable foam plastic material, e.g. urethane or the like (Col. 5, lines 30 – 40). Furthermore, Linderoth discloses that the principles of his invention may be applied shaped articles formed by other means, such as dry spraying onto a shaped mold, obtaining superior results from both an economical and structural standpoint when the method is performed with the shaping material in the wet state (Col. 6, lines 52 – 63).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow/Check’s method to include holding the A-surface film in place by applying a pressure through multiple channels provided in the second portion of the tool, as taught by Linderoth. 
One of ordinary skill in the art would have been motivated to pursue the modification of Chow/Check’s method by providing at least one of the first or second portions of the tool with a manifold in communication by perforations on a bottom wall of a housing (mold/tool), in order to hold the material to be shaped along the forming mold, Linderoth teaches that dimensionally accurate, structurally supported, shaped articles with superior results are obtained from both an economical and structural standpoint with his method (Col. 6, lines 52 – 63). 

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. 

In response to applicant's argument that, “Chow, alone or in combination with Check, fails to teach or suggest at least "attaching and curing a foam layer under the mesh and the skin" as recited in Claim 1.” (Remarks point A, p. 7-8). Applicant further argues that assuming Check’s carrier member 32 as corresponding to the mesh as recited in Applicant's Claim 1, since the carrier member 32 is embedded within the foam core portion 20, the foam core portion 20 of Check cannot reasonably be interpreted as being attached and cured under the carrier member 32, as would be required to teach or suggest at least "attaching and curing a foam layer under the mesh and the skin" as recited in Claim 1. (Remarks point A, p. 7-8). 
The examiner finds the foregoing argument unpersuasive as to the patentability of the claims.
  The Examiner respectfully reminds the Applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined 
Further, Applicant is reminded that, “…claims are given the broadest reasonable interpretation consistent with the specification.” See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997), See MPEP § 2111, and that words of the claim are given their plain meaning, unless such meaning is inconsistent with the specification, as per MPEP § 2111.01 (I). Furthermore, Applicant is reminded that, although claims are giving the broadest reasonable interpretation (BRI) in view of the spec, "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim…" Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). MPEP § 2111.01 (II).
In this case, claim 1 recites “attaching and curing a foam layer under the mesh and the skin.” Therefore, in view of the above, the Examiner turned to Applicant’s specification to verify if Applicant clearly set forth a definition of the terms (“attaching,” “curing” and “mesh”), that is different from its ordinary and customary meaning(s) at the time of filing, hence, rebutting the presumption that claim terms are to be given their ordinary and customary meaning, as per MPEP § 2111.01 (IV) (A). 
Applicant disclosure of a mesh, e.g., in [0021] describes “mesh” 310 as a thin construction capable of having conductive material that may provide surface heating, such as conductive fibers, wires, or yarns, or it could be only embodied as structural material. Therefore, other than having a thin construction capable of having conductive material (same as Check’s heating element 16 comprised of carrier member 32 “in the net-like reticulated foam”  and wire 38; Col. 3, ll. 63-67, cont. Col. 4, ll. 1-16), there is no special definition given and it is interpreted under the BRI. 
As to the recitation, “attaching,” the specification in [0024] discloses a comfort pad 810 having a thin construction that may include conductive material (hence, comfort pad is analogous to the “mesh”), being laminated under the second layer 906 of the skin 902, or alternatively, being laminated or attached to an already cured second layer 906 using for example, an adhesive. 
Furthermore, Applicant’s [0034] explicitly discloses the various disclosed embodiments are to be taken in the illustrative and explanatory sense, and should not be construed as limiting, further stating that “All joinder references (e.g., attached, affixed, coupled, connected, and the like) are only used to aid the reader's understanding of the present disclosure, and may not create limitations, particularly as to the position, orientation, or use of the systems and/or methods disclosed herein. Therefore, joinder references, if any, are to be construed broadly. Moreover, such joinder references do not necessarily infer that two elements are directly connected to each other.” Hence, the recitation of “attaching” is construed under the BRI as recited on the specification (e.g., laminated, attached, affixed, coupled, connected, and the like).
As to the recitation, “curing,” no special definition or interpretation was found to be given by Applicant’s specification. Therefore, it is construed by its plain meaning under the BRI, e.g., as defined on CORROSIONPEDIA (copy attached), “a process during which a chemical reaction (such as polymerization) or physical action (such as 
In conclusion, Applicant argument boils down to the narrower interpretation of the word “within” in Check’s disclosure. However, Check not only discloses the liquid foam expanding within the cells of carrier member 32, as implied by the Applicant. Check discloses that after placing the sheet 24, adhesively securing the heating element 16 (which comprises the carrier member 32 and the wires 38), liquid urethane foam material 78 is poured into the mold to cover the heating element so that the entire exposed portion is encapsulated within the foam (Col. 5, ll. 36-45). A PHOSITA would have understood that Check suggests covering an exposed surface of the mesh (reading on the recitation “attaching and curing a foam layer under the mesh and the skin,” as recited in Claim 1, and portrait on Check’s FIG-2), as well as completely encapsulating the mesh within the foam “Inasmuch as the carrier member 32 contains a multiplicity of open cells interconnected by thin web sections”, (Col. 5, ll. 49-61).
Therefore, Applicant arguments have been fully considered and found not to be persuasive.

In response to applicant's argument that, “Applicant submits that Chow, alone or in combination with Check, fails to teach or suggest at least "the skin including ... a second layer under the first layer" as recited in each of Claims 7 and 14,” (Remarks point B, p. 8-10), the Examiner respectfully disagrees. 
Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Check does indeed provides teaching, suggestion and motivation for such a skin comprising a first and second layer under the first layer. Check teaches that the cover sheet 24 (analogous to the claimed “a skin”), can be a fabric material (analogous to the claimed “a first layer”) having a plastic backing (analogous to the claimed “a second layer under the first layer”), so as to render it impermeable to the foam material which will constitute the core portion 20 of the seat cushion 12. (Col. 3, ll. 39-62). See, e.g., Check’s FIG-2.
Therefore, Applicant arguments have been fully considered and found not to be persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, arguing that, “Chow, alone or in combination with Check, fails to teach or suggest at least "inserting the laminated comfort pad and the A-surface film into a second portion of the tool" as recited in Claim 20. (Remarks point C, p. 10-12). 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Furthermore, Applicant is reminded that, “In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.” Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP § 2144.04 (IV) (C).
In this case, as presented in the discussion of claim 20 in the prior Office Action, Check discloses that, after positioning the A-surface (sheet 70) in the lower mold (e.g., “a second tool portion”), the liner 59 is removed from the tape 58 and the heating element is then laminated towards the surface of the A-frame 70 by the adhesive 58’ (see Check’s Col. 5, ll. 20-36), resulting in a process that is substantially identical or equivalent in terms of function, manner and result. Generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. See MPEP § 2144.04 (IV) (C).
The examiner finds the foregoing argument unpersuasive as to the patentability of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712